Exhibit FIRST AMENDMENT TO THE FIRST NATIONAL BANK OF POLK COUNTY EXECUTIVE SALARY CONTINUATION AGREEMENT This FIRST AMENDMENT is made and entered into on the9th day of December, 2008, by and between The First National Bank of Polk County (the “Bank”), a national banking association, and Larry T. Kuglar, an executive of the Bank (the “Executive”). WITNESSETH: WHEREAS, the Bank and the Executive previously entered into that certain Executive Salary Continuation Agreement, dated February 7, 2000, (the “Agreement”); and WHEREAS, the Bank and the Executive desire to amend the Agreement to comply with the final regulations issued under Internal Revenue Code Section 409A. NOW, THEREFORE, in consideration of the mutual covenants contained herein, the Bank and the Executive do hereby agree, effective as of January 1, 2009, to amend the Agreement as follows: 1.
